Per Curiam.
A vendor may convey the legal title •without risk of danger ■ from judgments which bind the equitable interest of the *388vendee derived from payment of purchase money, provided he take a mortgage for the residue; for both deeds, in such a case, being executed together, are parts of the same conveyance, and stand together as a single instrument containing a condition that tire land be charged in the hands of the vendee. But that the same effect can be produced by a simultaneous conveyance and a judgment, which are distinct things, is not so clear. On that point, however, it is unnecessary to intimate an opinion, as an entire day intervened, in this case, between the conveyance and the judgment; and as a judgment, which binds the vendee’s equity, fastens on the legal title also as soon as it is conveyed to him, the vendor’s judgment came too late. That the articles of agreement had been recorded at the time prior judgment was entered, is immaterial, because the defendant is entitled to the money in court, not as a purchaser, but as a prior encumbrancer.
Judgment affirmed.